           Case 1:19-vv-00135-UNJ Document 23 Filed 04/02/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0135V
                                         UNPUBLISHED


    MARGUERITE BRADLEY,                                       Chief Special Master Corcoran

                         Petitioner,                          Filed: March 2, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Bridget Candace McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner.

Althea Walker Davis, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On January 28, 2019, Marguerite Bradley filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered left shoulder injuries related to
vaccine administration (“SIRVA”) as a result of an influenza (“flu”) vaccine received on
November 29, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On February 28, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, Respondent agrees “that petitioner has satisfied the

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:19-vv-00135-UNJ Document 23 Filed 04/02/20 Page 2 of 2



criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to
Interpretation for a SIRVA injury: petitioner had no history of pain, inflammation, or
dysfunction in her left shoulder; her pain and reduced range of motion occurred within
48 hours of receipt of an intramuscular vaccination; her symptoms were limited to the
shoulder in which the vaccine was administered; and no other condition or abnormality
was identified to explain her symptoms.” Id. at 3-4.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Brian H. Corcoran
                                 Brian H. Corcoran
                                 Chief Special Master




                                           2
